 



Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated on
April 11, 2008, between Morgans Hotel Group Co., a Delaware corporation (the
“Company”), and Marc Gordon (the “Executive”) shall become effective as of
April 1, 2008 (the “Effective Date”), the original Employment Agreement having
been dated as of February 14, 2006 between the Company and the Executive.
1. Employment Period.
The Company hereby agrees to continue to employ the Executive, and the Executive
hereby agrees to continue to work in the employ of the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Employment Period”). Commencing on the third anniversary of the Effective Date
and on each anniversary thereafter, the Employment Period shall be automatically
extended for one year terms unless either the Company or the Executive shall
give the other party not less than 90 days prior written notice of the intention
to not extend this Agreement (a “Non-Renewal Notice”).
2. Terms of Employment.
(a) Position and Duties.
(i) During the Employment Period, the Executive shall serve as Chief Investment
Officer and Executive Vice President, Capital Markets of the Company with the
appropriate authority, duties and responsibilities attendant to such position
and any other duties that may reasonably be assigned by the Company’s Chief
Executive Officer or the Company’s Board of Directors (the “Board”) consistent
with his position as Chief Investment Officer and Executive Vice President,
Capital Markets. Executive shall report to the Chief Executive Officer. At such
time after the execution of this Agreement as the Board is expanded to include
additional independent Directors, the Company shall recommend that the Corporate
Governance and Nominating Committee and the Board nominate Executive on the
proxy ballot for election to the Board at the Company’s next shareholder meeting
at which it is practicable to do so. Thereafter, Executive shall serve as a
member of the Board, for so long as he is so elected by the shareholders of the
Company.
(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of the Executive’s business time, attention and energies to
the performance of the duties assigned to the Executive hereunder, and to
perform such duties faithfully, diligently and to the best of the Executive’s
abilities and subject to such laws, rules, regulations and policies from time to
time applicable to the Company’s other executives. Notwithstanding the above,
Executive shall be entitled to attend to personal and family affairs and
investments, be involved in not for profit, charitable and professional
activities and serve on up to two for profit boards, provided that the foregoing
does not, in the aggregate, materially interfere with Executive’s
responsibilities hereunder.

 

 



--------------------------------------------------------------------------------



 



(b) Compensation.
(i) Annual Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) of at least $709,800, which
shall be subject to annual review and increase, consistent with increases given
to other senior executives of the Company. No increase in Annual Base Salary
shall limit or reduce any other right of or obligation to the Executive under
this Agreement. Annual Base Salary shall not be reduced at any time (including
after any such increase) without the Executive’s written consent and the term
Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as so increased.
(ii) Annual Bonus. During the Employment Period, the Executive shall be paid an
annual cash bonus (“Annual Bonus”) with a target level of 100% of Annual Base
Salary (the “Target Bonus”) and a maximum level of 200% of Annual Base Salary.
The applicable corporate and individual performance targets shall be determined
by the Compensation Committee of the Board (the “Compensation Committee”), after
consultation with the Executive, within the first 90 days of each calendar year.
The actual Annual Bonus for each calendar year shall be determined in good faith
by the Compensation Committee based upon actual corporate and individual
performance for such year and shall be payable in accordance with the procedures
specified by the Compensation Committee; provided that the Annual Bonus shall be
paid no later than March 15 of the following year. To the extent the Annual
Bonus would exceed 100 percent of Annual Base Salary, the Compensation Committee
may in its discretion pay such excess in the form of fully vested equity
compensation awards under Section 2(b)(iv) (which may be subject to other
conditions that the Compensation Committee may determine). Notwithstanding the
foregoing or anything contained in this Agreement to the contrary, Executive
shall receive a guaranteed minimum Annual Bonus for 2008 and 2009 which is equal
to at least 100% of Executive’s Annual Base Salary. Further, notwithstanding the
foregoing or anything else contained in this Agreement to the contrary, should
the Company fail to pay the Executive an Annual Bonus at the target level for
calendar years 2008, 2009 and 2010, such failure may be deemed to be a
termination of Executive’s employment but only upon notice to Executive of such
termination, which shall entitle him to receive the benefits set forth in
Section 4(d) hereof, except that if such failure occurs after a Change in
Control (which for purposes of this Agreement shall mean a “Corporate
Transaction” as defined in the 2007 SIP (as defined below) as in effect on the
date hereof) such failure may be deemed to be a termination of Executive’s
employment but only upon notice to Executive of such termination, which
termination shall entitle him to receive the benefits set forth in Section 4(f)
of this Agreement.
(iii) Initial LTIP Grant. On April 3, 2008 the Compensation Committee of the
Board approved a grant to Executive of 214,035 LTIP units pursuant to the
Company’s 2007 Omnibus Stock Incentive Plan (referred to as the “2007 SIP”), and
if, as and when the Company’s shareholders approve additional shares for awards
under the 2007 SIP at the Company’s annual shareholder’s meeting, the Company
will grant the Executive 38,175 additional LTIP units. Should the shareholders
fail to approve such additional shares on or before June 30, 2008, the Company
and Executive shall negotiate, in good faith, alternative compensation of the
same value as the 38,175 LTIP units not so awarded hereunder. Also on April 3,
2008, the Compensation Committee approved the grant to Executive of 38,911 LTIP
units in lieu of a proportionally equivalent retention bonus granted to other
senior executives of the Company in or about November 2007.

 

2



--------------------------------------------------------------------------------



 



(iv) Annual Equity Grants. As compensation for Executive’s work for the Company
during 2007, on April 3, 2008, the Compensation Committee approved and the
Company granted the Executive equity awards, in the following amounts: 41,072
LTIP units, 41,072 RSUs and 96,545 stock options with a strike price of $15.42.
The Company may grant the Executive at the end of each year, commencing with
calendar year 2008, equity awards under the Company’s 2007 SIP or any successor
plan, with a target value of $1.9 million (the “Target Equity Award”) and on
terms and conditions specified by the Compensation Committee in its sole
discretion, which terms and conditions shall be no less favorable than the terms
and conditions of equity awards granted to other senior executives of the
Company. Notwithstanding the foregoing or anything contained in this Agreement
to the contrary, if the Company fails to grant Executive Annual Equity Awards at
the target level for calendar years 2008, 2009 or 2010, such failure may be a
termination of Executive’s employment but only upon notice to Executive of such
termination, which shall entitle him to receive the benefits set forth in
Section 4(d) hereof, except that if such failure occurs after a Change in
Control, such failure may be deemed to be a termination of Executive’s
employment but only upon notice to Executive of such termination, which shall
entitle him to receive the benefits set forth in Section 4(f) of this Agreement.
(v) Equity Agreements. The LTIP units and equity grants awarded pursuant to this
Section 2 (the “Equity Awards”) shall be evidenced by award agreements (the
“Equity Agreements”) in the form approved by the Board from time to time. The
Equity Awards pursuant to Section 2(b)(iii) and the first sentence of
Section 2(b)(iv) shall vest one-third on each of the first three anniversaries
of the effective date of grant. The terms of the Equity Agreements will govern
the Equity Awards. To the extent of any conflict between the terms of this
Agreement and the terms of any Equity Agreement with respect to the definitions
of Cause or Good Reason, or otherwise, the terms of this Agreement shall
prevail. In addition to the Equity Agreements, this Section 2 shall be deemed an
Award Agreement as such term is defined in the 2007 SIP or any successor plan.
All ministerial corporate actions necessary for the authorization and approval
of the Equity Agreements and this Agreement by the Board or any committee
thereof have been taken or will be taken promptly after the execution of this
Agreement.
(vi) Subsequent Equity Participation. Executive shall participate in any and all
equity and/or incentive programs implemented by the Company during the
Employment Period, including but not limited to any outperformance plan, at a
level commensurate with Executive’s position in the Company.
(c) Benefits.
(i) Employee Benefits. During the Employment Period, the Executive shall be
entitled to participate in all employee benefit and other plans, practices,
policies and programs and fringe benefits and perquisites on a basis no less
favorable than that provided to other senior executives of the Company.

 

3



--------------------------------------------------------------------------------



 



(ii) Indemnification. To the fullest extent permitted by law, the Company will
indemnify the Executive against any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, arising by
reason of the Executive’s status as a current or former director, officer,
employee and/or agent of the Company. The Executive shall be covered under any
director and officer insurance policy obtained by the Company, if any, and shall
be entitled to benefit from any officer indemnification arrangements adopted by
the Company, if any, to the same extent as other directors or senior executive
officers of the Company (including the right to such coverage or benefit
following the Executive’s employment to the extent liability continues to
exist). However, the Executive agrees to repay any expenses paid or reimbursed
by the Company if it is ultimately determined that the Executive is not legally
entitled to be indemnified by the Company.
(iii) Vacations. The Executive shall be eligible for up to five weeks of annual
vacation to be accrued in accordance with the Company’s policy for its other
senior executives.
3. Termination of Employment.
(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 10(b) of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “ Disability ” shall mean the inability
of the Executive to perform the Executive’s duties with the Company on a
full-time basis for 180 business days during any consecutive twelve month period
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent by a physician selected by the Company and acceptable
to the Executive or the Executive’s legal representative or by the insurance
company which insures the Company’s long-term disability plan in which the
Executive is eligible to participate.
(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean that the Executive:
(i) willfully and continually refuses to substantially perform the Executive’s
responsibilities under this Agreement, after demand for substantial performance
has been given by the Board that specifically identifies how the Executive has
refused to perform such responsibilities;
(ii) willfully engages in misconduct (including violations of Sections 7(a),
(b) or (c) of this Agreement) which is materially and demonstrably injurious to
the Company; or
(iii) is convicted of a felony or pleads guilty or nolo contendere to a felony.

 

4



--------------------------------------------------------------------------------



 



For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company. Any act or omission based upon a resolution duly adopted by the
Board or advice of counsel for the Company shall be conclusively presumed to
have been done or omitted in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than 75%
of the entire membership of the Board (excluding the Executive) at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct giving rise to Cause for
termination, and specifying the particulars thereof in detail. Notwithstanding
the foregoing, if a majority of the Board (excluding Executive) reasonably
believes in good faith that facts exist that may justify a termination for
Cause, a majority of the Board (excluding Executive) may affirmatively vote to
adopt a resolution to (i) immediately suspend the Executive’s employment but
shall continue to pay Executive his Base Salary as provide for in
Section 2(b)(i) hereof and continue his benefits as provided in Section 2(c)(i)
hereof), and (ii) call the Board meeting and comply with the other requirements
described in the preceding sentence within 30 days thereafter (the
“Determination Period”). If the Company does not deliver to the Executive a
Notice of Termination within 90 days after the Board has knowledge that an event
constituting Cause has occurred, the event will no longer constitute Cause.
(c) Good Reason. The Executive’s employment may be terminated by the Executive
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean in the absence of a written consent of the Executive:
(i) the assignment to the Executive of duties materially inconsistent with the
Executive’s title, position, status, reporting relationships, authority, duties
or responsibilities as contemplated by Section 2(a)(i), or any other action by
the Company which results in a diminution in the Executive’s title, position,
status, reporting relationships, authority, duties or responsibilities, other
than insubstantial or inadvertent actions not taken in bad faith which are
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
(ii) any failure by the Company to comply with any of the provisions of Section
2(b) or 2(c), other than insubstantial or inadvertent failures not in bad faith
which are remedied by the Company promptly after receipt of notice thereof given
by the Executive; provided, however, that a failure to pay Executive the Annual
Bonus at the target level for calendar years 2008, 2009 or 2010, or the failure
to grant the Executive an Annual Equity Award at the target level for calendar
years 2008, 2009 and 2010 shall constitute Good Reason but shall only entitle
Executive to the benefits set forth in Section 4(d) of this Agreement; and
further provided, however, that if such failure occurs following a Change in
Control, Executive shall be entitled to receive the benefits set forth in
Section 4(f) of this Agreement;

 

5



--------------------------------------------------------------------------------



 



(iii) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;
(iv) any failure by the Company to comply with and satisfy Section 8(c);
(v) following a Change in Control, any requirement that the Executive’s
principal place of employment be at a location more than 50 miles from New York,
New York; or
(vi) any material failure by the Company to comply with any other material
provision of this Agreement (including the equity award agreements).
Notwithstanding the foregoing, placing the Executive on a paid leave for up to
30 days, pending the determination of whether there is a basis to terminate the
Executive for Cause, shall not constitute a “Good Reason” event; provided,
further, that, if the Executive is subsequently terminated for Cause, then the
Executive shall repay any amounts paid by the Company to the Executive during
such paid leave period. If the Executive does not deliver to the Company a
Notice of Termination (as defined below) within 90 days after the Executive has
knowledge that an event constituting Good Reason has occurred, the event will no
longer constitute Good Reason.
(d) Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 10(b). For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the Date of Termination. The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for Disability, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, (ii) if the Executive’s employment is terminated by the
Executive, 30 days after receipt of the Notice of Termination (provided, that,
the Company may accelerate the Date of Termination to an earlier date by
providing the Executive with notice of such action, or, alternatively, the
Company may place the Executive on paid leave during such period) and (iii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be.

 

6



--------------------------------------------------------------------------------



 



4. Obligations of the Company upon Termination.
(a) Other Than for Cause; For Good Reason. If, during the Employment Period and
absent a Change in Control, the Company terminates the Executive’s employment
other than for Cause or Disability (but excluding a termination after a failure
to pay Executive at least the Target Bonus attributable to 2008, 2009 or 2010 or
grant the Executive at least the Target Equity Award attributable to 2008, 2009
or 2010), or the Executive terminates employment for Good Reason (but excluding
Good Reason as described in the provisos of Section 3(c)(ii)), or the Executive
dies after delivery of a valid Notice of Termination for Good Reason or without
Cause (but excluding a Notice of Termination for Good Reason as described in the
provisos of Section 3(c)(ii)) (each, a “Qualifying Termination”), except as
provided in Sections 2(c)(ii) and 6 of this Agreement, the Company shall have no
further obligations to the Executive other than:
(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination an amount equal to the sum of (A) the amount equal
to the Executive’s Annual Base Salary through the Date of Termination to the
extent theretofore unpaid plus (B) a pro-rated bonus based upon the number of
days in the year of termination through the Date of Termination relative to 365
and the greater of (i) the target Annual Bonus in the year the Date of
Termination occurs and (ii) the average of the Annual Bonuses earned for the two
years prior to the year the Date of Termination occurs (the higher of (i) and
(ii), the “Applicable Bonus Amount”) plus (C) 2 times the sum of the Annual Base
Salary plus the Applicable Bonus Amount;
(ii) for 24 months following the Date of Termination, the Company shall continue
to provide medical and dental and life insurance benefits to the Executive, his
spouse and his eligible dependents on the same basis and at the same cost as
such benefits are then currently provided to the Executive (the “Welfare
Benefits”); provided that such benefits shall be secondary to any other coverage
obtained by the Executive; provided, however, that if the Company’s welfare
plans do not permit such coverage, the Company will provide the Executive the
Welfare Benefits with the same after tax effect;
(iii) if applicable, the Executive shall be deemed to have an additional
30 months of service credit under the Company’s retirement plans, programs,
practices and policies;
(iv) all Company equity awards shall fully vest and all stock options and stock
appreciation rights shall remain exercisable for the lesser of (x) 30 months
after the Date of Termination or (y) the remainder of their term; and
(v) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or other contract or agreement of the Company and its
affiliated companies through the Date of Termination, including, but not limited
to, any accrued but unused vacation, any unreimbursed business expenses and the
percentage of target bonus payable to other senior executives of the Company
with respect to any unpaid bonus for any completed fiscal year prior to the Date
of Termination (such other amounts and benefits shall be hereinafter referred to
as the “ Other Benefits ”).

 

7



--------------------------------------------------------------------------------



 



(b) Death; Disability. If, during the Employment Period, the Executive’s
employment shall terminate on account of death (other than via death after
delivery of a valid Notice of Termination for Good Reason or without Cause) or
Disability, except as provided in Sections 2(c)(ii) and 6 of this Agreement, the
Company shall have no further obligations to the Executive other than to provide
the Executive (or his estate): (i) the Annual Base Salary through the Date of
Termination to the extent theretofore unpaid, (ii) a pro-rated bonus as set
forth in Section 4(a)(i)(B), (iii) the Other Benefits and (iv) all Company
equity awards shall be treated as set forth in Section 4(a)(iv).
(c) For Cause; Other than For Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment for Cause or the Executive
terminates his employment without Good Reason, except as provided in
Sections 2(c)(ii) and 6 of this Agreement, the Company shall have no further
obligations to the Executive other than the obligation to pay to the Executive:
(i) the Annual Base Salary through the Date of Termination to the extent
theretofore unpaid and (ii) the Other Benefits (but there shall be no payment
for any unpaid bonus for any completed fiscal year prior to the Date of
Termination).
(d) Non-Renewal by the Company. If the Employment Period is not extended by the
Company pursuant to a Non-Renewal Notice as provided for in Section 1 of this
Agreement, or terminates, in the event a Change in Control has not occurred,
(i) upon notice to the Executive pursuant to Section 2(b)(ii) or
Section 2(b)(iv), or (ii) upon notice by the Executive for Good Reason as
described in the first proviso of Section 3(c)(ii), except as provided in
Sections 2(c)(ii) and 6 of this Agreement, the Company shall have no further
obligations to the Executive other than:
(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination an amount equal to the sum of (A) the amount equal
to the Executive’s Annual Base Salary through the Date of Termination to the
extent theretofore unpaid plus (B) 1.0 times the sum of the Annual Base Salary
plus the Applicable Bonus Amount;
(ii) for 12 months following the Date of Termination, the Company shall continue
to provide the Welfare Benefits to the Executive, his spouse, and his eligible
dependents; provided that such benefits shall be secondary to any other coverage
obtained by the Executive; provided, however, that if the Company’s welfare
plans do not permit such coverage, the Company will provide the Executive the
Welfare Benefits with the same after tax effect; and
(iii) any Company equity awards granted prior to the Date of Termination shall
immediately vest, and all vested stock options and stock appreciation rights
shall remain exercisable for the lesser of (x) the remainder of their term or
(y) 12 months after the Date of Termination; and
(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive the Other Benefits.
(e) Non-Renewal by the Executive. If the Employment Period is not extended by
the Executive pursuant to a Non-Renewal Notice as provided for in Section 1 of
this Agreement, except as provided in Sections 2(c)(ii) and 6 of this Agreement,
the Company shall have no further obligations to the Executive other than to:

 

8



--------------------------------------------------------------------------------



 



(i) pay Executive his Base Salary through the Date of Termination;
(ii) any Company equity awards granted prior to the Date of Termination shall
immediately vest, and all vested stock options and stock appreciation rights
shall remain exercisable for the lesser of (x) the remainder of their term or
(y) 12 months after the Date of Termination.
(f) After a Change in Control and Other Than For Cause or For Good Reason. If,
during the Employment Period and after a Change in Control, the Company shall
terminate the Executive’s employment other than for Cause or Disability
(including but not limited to a termination after a failure to pay Executive at
least a Target Bonus attributable to 2008, 2009, or 2010 or grant Executive at
least a Target Equity Award attributable to 2008, 2009 or 2010), or the
Executive shall terminate employment for Good Reason (including but not limited
to Good Reason based upon a failure to pay Executive at least a Target Bonus
attributable to 2008, 2009 or 2010 or to grant Executive at least a Target
Equity Award attributable to 2008, 2009 or 2010) (or the Executive dies after
delivery of a valid Notice of Termination for Good Reason, or without Cause),
except as provided in Sections 2(c)(ii) and 6 of this Agreement, the Company
shall have no further obligations to the Executive other than:
(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination an amount equal to the sum of (A) the amount equal
to the Executive’s Annual Base Salary through the Date of Termination to the
extent theretofore unpaid plus (B) a pro-rated bonus based upon the number of
days in the year of termination through the Date of Termination relative to 365
and the Applicable Bonus Amount plus (C) 2.5 times the sum of the Annual Base
Salary plus the Applicable Bonus Amount;
(ii) for 30 months following the Date of Termination, the Company shall continue
to provide Welfare Benefits to the Executive, his spouse, and his eligible
dependents; provided that such benefits shall be secondary to any other coverage
obtained by the Executive; provided, however, that if the Company’s welfare
plans do not permit such coverage, the Company will provide the Executive the
Welfare Benefits with the same after tax effect;
(iii) if applicable, the Executive shall be deemed to have an additional
30 months of service credit under the Company’s retirement plans, programs,
practices and policies;
(iv) all Company equity awards shall fully vest and all stock options and stock
appreciation rights shall remain exercisable for the lesser of (x) 30 months
after the Date of Termination or (y) the remainder of their term; and
(v) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive the Other Benefits.

 

9



--------------------------------------------------------------------------------



 



(g) Condition. The Company shall not be required to make the payments and
provide the benefits specified in this Section 4 unless the Executive executes
and delivers to the Company an agreement releasing the Company, its affiliates
and its officers, directors and employees from all liability (other than the
payments and benefits under this Agreement) in the form attached hereto as
Exhibit D (the “ Release Agreement ”); provided, however, that the Company shall
release the Executive from all liability to the Company and its affiliates that
any Board members (other than the Executive) have actual knowledge of on the
Date of Termination under the Release Agreement.
(h) Resignation from Certain Directorships. Unless the Company agrees in writing
to waive this requirement, upon the termination of the Executive’s employment
for any reason, the Executive agrees to promptly resign from (i) office as a
director of the Company, any subsidiary or affiliate of the Company or any other
entity to which the Company appoints the Executive to serve as a director,
(ii) from all offices held by the Executive in any or all of such entities in
clause (i) above, and (iii) all fiduciary positions (including as trustee) held
by the Executive with respect to any pension plans or trusts established by any
such entities in clause (i) above.
5. Full Settlement.
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.
6. Certain Additional Payments by the Company.
(a) Gross-Up. Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliated entities) or any entity which effectuates a
Change in Control (or any of its affiliated entities) to or for the benefit of
the Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 6) (the “ Payments ”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “ Code ”), or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “ Excise Tax ”), then the Company
shall pay to the Executive an additional payment (a “ Gross-Up Payment ”) in an
amount such that after payment by the Executive of all taxes (including, without
limitation, any income taxes and any interest and penalties imposed with respect
thereto, and any excise tax) imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax
imposed upon the Payments and (y) the product of (A) any deductions disallowed
because of the inclusion of the Gross-Up Payment in the Executive’s adjusted
gross income and (B) the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to (i) pay federal income taxes at the highest marginal rates of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made, (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes and (iii) have otherwise
allowable deductions for federal income tax purposes at least equal to those
which could be disallowed because of the inclusion of the Gross-Up Payment in
the Executive’s adjusted gross income.

 

10



--------------------------------------------------------------------------------



 



(b) Determination. Subject to the provisions of Section 6(a), all determinations
required to be made under this Section 6, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the amount of any
Option Redetermination (as defined below) and the assumptions to be utilized in
arriving at such determinations, shall be made by the public accounting firm
that is retained by the Company as of the date immediately prior to the Change
in Control (the “ Accounting Firm ”) which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Company or the Executive that there has
been a Payment, or such earlier time as is requested by the Company
(collectively, the “ Determination ”). Notwithstanding the foregoing, in the
event (i) the Board shall determine prior to the Change in Control that the
Accounting Firm is precluded from performing such services under applicable
auditor independence rules, (ii) the Audit Committee of the Board determines
that it does not want the Accounting Firm to perform such services because of
auditor independence concerns or (iii) the Accounting Firm is serving as
accountant or auditor for the person(s) effecting the Change in Control, the
Board shall appoint another nationally recognized public accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-Up Payment under this Section 6
with respect to any Payments shall be made no later than thirty (30) days
following such Payment. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive with a written opinion
to such effect, and to the effect that failure to report the Excise Tax, if any,
on the Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. The Determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-Up
Payments are made by the Company which should not have been made (“ Overpayment
”), consistent with the calculations required to be made hereunder. In the event
the amount of the Gross-Up Payment is less than the amount necessary to
reimburse the Executive for his Excise Tax, the Accounting Firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) shall be promptly paid by the Company to or for the benefit of the
Executive. In the event the amount of the Gross-Up Payment exceeds the amount
necessary to reimburse the Executive for his Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by the Executive to or for the benefit of
the Company. The Executive shall cooperate, to the extent his expenses are
reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax. In the event that the Company determines that
the value of any accelerated vesting of stock options held by the Executive
shall be redetermined within the context of Treasury Regulation §1.280G-1 Q/A 33
(the “ Option Redetermination ”), the Executive shall (i) file with the Internal
Revenue Service an amended federal income tax return that claims a refund of the
overpayment of the Excise Tax attributable to such Option Redetermination and
(ii) promptly pay the refundable Excise Tax to the Company; provided that the
Company shall pay all reasonable professional fees incurred in the preparation
of the Executive’s amended federal income tax return.

 

11



--------------------------------------------------------------------------------



 



7. Covenants Not to Compete or Solicit Company Clients and Employees;
Confidential Information.
(a) Non-Compete. During the Executive’s employment with the Company, and for a
one year period after the date the Executive’s employment is terminated for any
reason (other than a Qualifying Termination), the Executive shall not directly
or indirectly (without the prior written consent of the Company):
(i) hold a 10% or greater equity (including stock options whether or not
exercisable), voting or profit participation interest in a Competitive
Enterprise (excluding any investments of the Executive held as of the Effective
Date as set forth in Exhibit E hereto), or
(ii) Associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise and in connection with the
Executive’s association engage, or directly or indirectly manage or supervise
personnel engaged, in any activity:
(A) that is substantially related to any activity that the Executive was engaged
in with the Company or its subsidiary companies during the 12 months prior to
the Date of Termination, or
(B) that is substantially related to any activity for which the Executive had
direct managerial or supervisory responsibility with the Company or its
subsidiary companies during the 12 months prior to the Date of Termination.
Notwithstanding the foregoing, this Section 7(a)(ii) and Sections 7(b)(i),
7(b)(ii) and 7(b)(iii) (provided that with respect to Section 7(b)(iii) only to
the extent that an action under Section 7(b)(iii) occurs solely as a result of
an action set forth in Section 7(b)(i) or Section 7(b)(ii)) below shall not
prevent the Executive from having a managerial or supervisory role at a
Competitive Enterprise that does not primarily engage in a Competitive Activity
or that holds a 20 percent or greater equity, voting or profit participation
interest in any enterprise that engages in a Competitive Activity, as long as
the Executive (1) has no direct role in such Competitive Activity and (2) does
not Solicit any Client with respect to such Competitive Activity.
For purposes of this Agreement, “Competitive Enterprise” means any business
enterprise that either (A) engages in the management and operation of a “full
service hotel” business in North America or Western Europe (a “Competitive
Activity”) or (B) holds a 20 percent or greater equity, voting or profit
participation interest in any enterprise that engages in a Competitive Activity.

 

12



--------------------------------------------------------------------------------



 



(b) Non-Solicit. During the Executive’s employment with the Company, and for a
one year period after the Executive’s employment is terminated for any reason,
the Executive shall not, in any manner, directly or indirectly (without the
prior written consent of the Company): (i) solicit any Client to transact
business with a Competitive Enterprise or to reduce or refrain from doing any
business with the Company, (ii) transact business with any Client that would
cause the Executive to be a Competitive Enterprise,
(iii) interfere with or damage any relationship between the Company and a Client
or (iv) solicit anyone who is then an employee of the Company (or who was an
employee of the Company within the prior 12 months) to resign from the Company
or to apply for or accept employment with any other business or enterprise
(other than general advertising not specifically directed at such current or
former employees of the Company), provided, however, that the covenants in
Sections 7(b)(i), 7(b)(ii) and 7(b)(iii) (provided that with respect to
Section 7(b)(iii) only to the extent that an action under Section 7(b)(iii)
occurs solely as a result of an action set forth in Section 7(b)(i) or
Section 7(b)(ii))shall cease to apply after a Qualifying Termination.
For purposes of this Agreement, a “Client” means any corporation, individual or
other entity that constitutes one of the top twenty clients of the Company or
one of its subsidiary companies over the preceding twelve month period (each a
“Top Twenty Client”) to whom the Executive provided services or for whom the
Executive transacted business in any manner, directly or indirectly. A client
shall be considered a Top Twenty Client where the total revenue derived from
such client, either directly or indirectly, over the preceding calendar year
period ranks it as one of the Company’s twenty highest revenue generating
clients. The Company will provide the Executive a list of the Top Twenty Clients
at the end of each calendar year during the Employment Period.
(c) Confidential Information. The Executive hereby acknowledges that, as an
employee of the Company, he will be making use of, acquiring and adding to
Confidential Information of a special and unique nature and value relating to
the Company and its strategic plan and financial operations. The Executive
further recognizes and acknowledges that all Confidential Information is the
exclusive property of the Company, is material and confidential, and is critical
to the successful conduct of the business of the Company. Accordingly, the
Executive hereby covenants and agrees that he will use Confidential Information
for the benefit of the Company only and shall not at any time, directly or
indirectly, during the term of this Agreement and thereafter divulge, reveal or
communicate any confidential information to any person, firm, corporation or
entity whatsoever, or use any confidential information for his own benefit or
for the benefit of others. Notwithstanding the foregoing, the Executive shall be
authorized to disclose Confidential Information (A) as may be required by law or
legal process after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law), (B) in any criminal proceeding against him after providing the Company
with prior written notice and an opportunity to seek protection for such
confidential information and (C) with the prior written consent of the Company.

 

13



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Confidential Information” shall mean
confidential or proprietary information, knowledge or data concerning the
Company and its subsidiary companies’ businesses, strategies, operations,
financial affairs, organizational matters, personnel matters, budgets, business
plans, marketing plans, studies, policies, procedures, products, ideas,
processes, software systems, trade secrets and technical know-how.
Notwithstanding the foregoing, Confidential Information shall not include
information which (i) is or becomes generally available to the public or is, at
the time in question, in the public domain other than as a result of a
disclosure by Executive, (ii) was available to Executive on a non-confidential
basis prior to the date of this Agreement or (iii) becomes available to
Executive from a source other than the Company, its agents or representatives
(or former agents or representatives)
(d) Survival. Any termination of the Executive’s employment or of this Agreement
(or breach of this Agreement by the Executive or the Company) shall have no
effect on the continuing operation of this Section 7.
(e) Validity. The terms and provisions of this Section 7 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected. The parties hereto acknowledge that the potential restrictions on the
Executive’s future employment imposed by this Section 7 are reasonable in both
duration and geographic scope and in all other respects. If for any reason any
court of competent jurisdiction shall find any provisions of this Section 7
unreasonable in duration or geographic scope or otherwise, the Executive and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.
(f) Consideration. The parties acknowledge that this Agreement would not have
been entered into and the benefits described in Section 2, 4 or 6 would not have
been promised in the absence of the Executive’s promises under this Section 7.
(g) Cease Payments. In the event that the Executive materially breaches
Section 7(a), 7(b) or 7(c), the Company’s obligation to make or provide payments
or benefits under Section 4 or 6 shall cease, provided, however, that this
Section 7(g) shall cease to apply after a Change in Control .
(h) Non-disparagement. For a one year period after the Executive’s employment is
terminated for any reason, (i) the Executive shall not, in any manner, directly
or indirectly make or publish any statement (orally or in writing) that would
libel, slander, disparage, denigrate, ridicule or criticize the Company, any of
its affiliates or any of their employees, officers or directors and (ii) the
Board members and the Company’s executive officers shall not, in any manner,
directly or indirectly make or publish any statement (orally or in writing) that
would libel, slander, disparage, denigrate, ridicule or criticize the Executive.

 

14



--------------------------------------------------------------------------------



 



8. Successors.
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns, provided that the Company may not assign this
Agreement other than as described in Section 8(c) below.
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.
9. Disputes.
(a) Mandatory Arbitration. Subject to the provisions of this Section 9, any
controversy or claim between the Executive and the Company arising out of or
relating to or concerning this Agreement (including the covenants contained in
Section 7) or any aspect of the Executive’s employment with the Company or the
termination of that employment (together, an “ Employment Matter ”) will be
finally settled by arbitration in the County of New York administered by the
American Arbitration Association (the “ AAA ”) under its Commercial Arbitration
Rules then in effect. However, the AAA’s Commercial Arbitration Rules will be
modified in the following ways: (i) notwithstanding any provision of the AAA
rules to the contrary, the arbitration shall be heard by a panel of three
neutral arbitrators, with each party appointing one arbitrator, who shall
jointly appoint a third, (ii) each arbitrator will agree to treat as
confidential evidence and other information presented to them, (iii) there will
be no authority to award punitive damages (and the Executive and the Company
agree not to request any such award), (iv) the optional Rules for Emergency
Measures of Protections will apply, (v) there will be no authority to amend or
modify the terms of this Agreement except as provided in Section 10(a) (and the
Executive and the Company agree not to request any such amendment or
modification) and (vi) a decision must be rendered within ten business days of
the parties’ closing statements or submission of post-hearing briefs.
(b) Injunctions and Enforcement of Arbitration Awards. The Executive or the
Company may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 9(a). Also, the Company may bring such an action
or proceeding, in addition to its rights under Section 9(a) and whether or not
an arbitration proceeding has been or is ever initiated, to temporarily,
preliminarily or permanently enforce any part of Section 7. The Executive agrees
that (i) violating any part of Section 7 would cause damage to the Company that
cannot be measured or repaired, (ii) the Company therefore is entitled to seek
an injunction, restraining order or other equitable relief restraining any
actual or threatened violation of Section 7, (iii) no bond will need to be
posted for the Company to receive such an injunction, order or other relief and
(iv) no proof will be required that monetary damages for violations of Section 7
would be difficult to calculate and that remedies at law would be inadequate.

 

15



--------------------------------------------------------------------------------



 



(c) Jurisdiction and Choice of Forum. The Executive and the Company irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 9(a). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both the
Executive and the Company (i) acknowledge that the forum stated in this Section
9(c) has a reasonable relation to this Agreement and to the relationship between
the Executive and the Company and that the submission to the forum will apply
even if the forum chooses to apply non-forum law, (ii) waive, to the extent
permitted by law, any objection to personal jurisdiction or to the laying of
venue of any action or proceeding covered by this Section 9(c) in the forum
stated in this Section 9(c), (iii) agree not to commence any such action or
proceeding in any forum other than the forum stated in this Section 9(c) and
(iv) agree that, to the extent permitted by law, a final and non-appealable
judgment in any such action or proceeding in any such court will be conclusive
and binding on the Executive and the Company. However, nothing in this Agreement
precludes the Executive or the Company from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Section 9(a) and this
Section 9(c).
(d) Waiver of Jury Trial. To the extent permitted by law, the Executive and the
Company waive any and all rights to a jury trial with respect to any Employment
Matter.
(e) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.
(f) Costs. The Company will reimburse as incurred any reasonable expenses,
including reasonable attorney’s fees, the Executive incurs as a result of any
Employment Matter, provided that the Executive shall promptly return any such
reimbursements if found by an arbitrator to have brought or defended such
Employment Matter in bad faith.
10. Miscellaneous.
(a) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

16



--------------------------------------------------------------------------------



 



If to the Executive:
at the Executive’s primary residential address
as shown on the records of the Company
If to the Company:
Morgans Hotel Group Co.
475 Tenth Avenue
New York, NY 10018
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e) If any compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Code, the Company shall, in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
order to, where applicable, (a) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A or (b) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications, in each case, without any
diminution in the value of the payments to the Executive. To the extent required
in order to comply with Section 409A of the Code, amounts and benefits to be
paid or provided to the Executive under Section 4 of this Agreement shall be
paid or provided to the Executive on the first business day after the date that
is six months following the Date of Termination. To the extent that the Welfare
Benefits are so delayed, the Executive shall be entitled to COBRA continuation
coverage under Section 4980B of the Code (“COBRA Coverage”) during such period
of delay, and the Company shall reimburse the Executive for any Company portions
of such COBRA Coverage in the seventh month following the Date of Termination.
(f) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c) (subject to the limitation in the last sentence of Section 3(c)) or
the Company’s right to terminate the Executive for Cause pursuant to Section
3(b) (subject to the limitation in the last sentence of Section 3(b)), shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

 

17



--------------------------------------------------------------------------------



 



(g) It is the parties’ intention that this Agreement not be construed more
strictly with regard to the Executive or the Company.
(h) From and after the Effective Date, this Agreement shall supersede any other
employment or severance agreement or arrangements between the parties (and the
Executive shall not be eligible for severance benefits under any plan, program
or policy of the Company).
(i) Any reference to a Section herein is a reference to a section of this
Agreement unless otherwise stated.
THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK

 

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

          EMPLOYER:   EXECUTIVE:
 
        MORGANS HOTEL GROUP CO.    
 
       
By:
  /s/ Fred J. Kleisner   /s/ Marc Gordon
 
       
 
       
 
  Fred J. Kleisner   Marc Gordon
 
  Chief Executive Officer    

 

19